UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1332


JEFFREY JORDAN,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:17-cv-00096-MGL)


Submitted: February 27, 2020                                      Decided: March 10, 2020


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryn C. Sarvis, SARVIS LAW, LLC, Gilbert, South Carolina, for Appellant. Lake E.
Summers, MALONE, THOMPSON, SUMMERS & OTT LLC, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Jordan appeals the district court’s order accepting the report and

recommendation of the magistrate judge and granting the South Carolina Department of

Transportation’s motion for summary judgment on Jordan’s claim of retaliation in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2018). He

also argues that the district court abused its discretion by excluding certain evidence on

which he sought to rely. We affirm.

       We review the district court’s discovery and evidentiary rulings for abuse of

discretion, and such rulings are subject to harmless error review. Bresler v. Wilmington

Tr. Co., 855 F.3d 178, 189 (4th Cir. 2017); see Fed. R. Civ. P. 61. In addition, “[w]e review

a district court’s decision to grant summary judgment de novo, applying the same legal

standards as the district court, and viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.” Carter v. Fleming, 879 F.3d 132, 139

(4th Cir. 2018) (internal quotation marks omitted). Summary judgment is appropriate “if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he pertinent inquiry

is whether there are any genuine factual issues that properly can be resolved only by a

finder of fact because they may reasonably be resolved in favor of either party.” Variety

Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018) (internal quotation

marks omitted).

       Title VII proscribes employment practices that discriminate against an employee on

the basis of race. Strothers v. City of Laurel, 895 F.3d 317, 326-27 (4th Cir. 2018).

                                             2
       In addition to forbidding discrimination based on race, Title VII prohibits an
       employer from retaliating against a worker for either participating in a Title
       VII proceeding or opposing an employer’s discriminatory practices. To
       establish a prima facie claim of retaliation, a plaintiff must show: (1) that he
       engaged in protected activity, (2) that the employer took a materially adverse
       action against him and (3) there is a causal connection between the protected
       activity and the adverse action.

Perkins v. Int’l Paper Co., 936 F.3d 196, 213 (4th Cir. 2019) (citations and internal

quotation marks omitted). “Regarding the requirement of a material adverse action, . . . a

plaintiff must show that a reasonable employee would have found the challenged action

materially adverse, which in this context means it well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.” Id. (internal quotation

marks omitted); see also Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)

(distinguishing material adversity from “trivial harms”). “[T]o establish the necessary

causation for a retaliation claim, the employer must have taken the adverse employment

action because the plaintiff engaged in a protected activity.” Perkins, 936 F.3d at 214

(internal quotation marks omitted).

       If the plaintiff establishes a prima facie case of retaliation, then the burden of

production shifts to the employer to articulate a legitimate, nondiscriminatory or

nonretaliatory justification for its action. Haynes v. Waste Connections, Inc., 922 F.3d 219,

223 (4th Cir. 2019). If the employer satisfies this burden, then the plaintiff must prove by

a preponderance of the evidence that the employer’s purportedly neutral reasons were a

pretext for discrimination or retaliation. Id.

       We have thoroughly reviewed the record and conclude that the district court did not

err in concluding that Jordan failed to demonstrate that his employer’s nondiscriminatory

                                                 3
reasons for the actions taken were a pretext for retaliation. Regarding the evidence that the

district court declined to consider, we conclude that any error in declining to consider that

evidence would be harmless. See Fed. R. Civ. P. 61

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4